Name: Commission Regulation (EEC) No 2603/83 of 16 September 1983 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 258/ 16 Official Journal of the European Communities 17 . 9 . 83 COMMISSION REGULATION (EEC) No 2603/83 of 16 September 1983 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 26 (4) thereof, Whereas Article 5 of Commission Regulation (EEC) No 21 67/83 (3) states that milk and other products covered by the Regulation must be purchased from an approved supplier ; whereas there appears to be no real justification for this requirement except in cases where application is made of the second subparagraph of Article 7 ( 1 ) stating that at the applicant's request the aid will be paid to the supplier ; whereas the possibi ­ lity of checking the commercial documents appears to be an adequate safeguard when the aid is paid to the school ; Whereas greater flexibility should be allowed as regards the period for the lodging of applications for aid ; Whereas sterilized semi-skimmed milk was included by mistake in the list of products for which aid can be given ; whereas the supply of this product does not fit in with the aims of the scheme ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , 1 . In Article 3 (2) the reference to category VIII is deleted . 2 . Article 5 is replaced by the following : 'Article 5 1 . Community aid shall be granted solely for the supply of foodstuffs produced in the Community and listed in the Annex purchased in the Member State in which the school is located . 2 . Where option provided for in the second subparagraph of Article 7 ( 1 ) is exercised the supplier must be approved by the competent autho ­ rity of the Member State. Suppliers may be approved only if they undertake : (a) to keep records showing in particular the manu ­ facturer of the milk products, the names and addresses of the schools or other applicants referred to in Article 7 ( 1 ) and the quantities of milk products sold to them ; (b) to submit to any checks determined by the Member State concerned, particularly verifica ­ tion of records and control of product quality. Approval shall be withdrawn if a serious infringe ­ ment of this Regulation is established . 3 . Member States may, where appropriate, make checks at suppliers' premises on the commercial documents relating to deliveries .' 3 . The first subparagraph of Article 7 ( 1 ) is replaced by the following : 'Aid shall be granted to the school or to the group, association or local authority applying on behalf of the school for aid in respect of the products distri ­ buted to the schoolchildren . Such applicants must be approved by the competent authority of the Member State .' 4 . Article 7 (2) is replaced by the following : '2 . Applications for aid must be made on a stan ­ dard form produced by the competent authority of the Member State and must include at least the quantities of each category of product distributed , the name(s) and address(es) of the supplier(s), the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2167/83 is hereby amended as follows : (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 163 , 22 . 6 . 1983 , p. 56 . (3 OJ No L 206, 30 . 7 . 1983 , p. 75 . 17 . 9 . 83 Official Journal of the European Communities No L 258/ 17 price paid and the amount of the corresponding aid . Amounts must be substantiated by receipted invoices kept at the disposal of the inspection authorities . These invoices must show separately the prices for each of the products supplied in the Annex.' 6 . The first subparagraph of Article 10 (2) is replaced by the following : 'Member States shall take the necessary supervisory measures to ensure that the provisions laid down in this Regulation are complied with .' 7 . In the Annex, point (a), under the heading 'Cate ­ gory II ' is replaced by the following : '(a) semi-skimmed milk which has been pasteur ­ ized or subjected to a UHT process Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 5 . The first subparagraph of Article 7 (3) is replaced by the following 'Except in cases of force majeure applications for aid must be submitted not later than the last day of the third month following the month or school term in which the product was supplied.' This Regulation shall bd binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1983 . For the Commission Poul DALSAGER Member of the Commission